— Appeal by the defendant from a judgment of the County Court, Orange County (Hillery, J.), rendered September 12, 1984, convicting him of sexual abuse in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The question of the sufficiency of the evidence before the Grand Jury, upon which Criminal Term reserved decision and apparently neglected to rule upon on the record after granting a motion to inspect the Grand Jury minutes in camera, is not reviewable upon this appeal since the judgment of conviction was based upon legally sufficient trial evidence (CPL 210.30 [6]). Further, we see no reason to disturb the sentence imposed. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.